KALAH A. PAISLEY
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. N., Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
Fax:      (406) 453-9973
E-mail: kalah.paisley@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                  CR 19-81-GF-BMM

              Plaintiff,

       vs.
                                           UNITED STATES’ SENTENCING
JUSTIN ZANE GOBERT,                        MEMO AND NOTICE OF
                                           POTENTIAL SENTENCING
              Defendant.                   WITNESSES


      The United States of America, by and through Kalah A. Paisley, Assistant

U.S. Attorney for the District of Montana, provides the Court with a memorandum

in aid of sentencing the defendant.

                                INTRODUCTION

      The defendant, Justin Zane Gobert, was indicted by the Grand Jury on




                                       1
November 7, 2019, for conduct that occurred on June 27, 2017. Doc.1. Following a

bench trial on September 22, 2020, the defendant was acquitted of Count I,

Aggravated Sexual Abuse of a Child; but found guilty of Count II, Abusive Sexual

Contact. The Presentence Investigation Report (PSR) has calculated the

defendant’s total offense level as 22 and his criminal history category as II, which

results in an advisory guideline range of 46 to 57 months of imprisonment. PSR ¶

86. As is outlined in the Addendum to the PSR and more fully explained below,

the government objects to this calculation and believes the defendant’s offense

level should be 36, with a guideline range of 210 to 262. PSR Addendum.

      The government requests the Court impose a sentence of 220 months

followed by fifteen years of supervised release. No restitution is being sought in

this case.

                 GOVERNMENT OBJECTION TO THE PSR

      The Court, as the sole factfinder in this case, is in a unique position to

balance the full scope of the defendant’s conduct, and to impose an appropriate

sentence based on that conduct. At trial, the victim testified that the sexual contact

the defendant subjected her to was skin on skin contact with her genital area when

she was eleven years old. Doc. 49 at 12. However, there was conflicting

information provided by medical professionals regarding what she told them that

morning. In delivering its verdict, the Court found the victim to be a credible




                                           2
witness, who testified bravely about what happened to her. Doc. 57 at 5. However,

noting the lack of corroboration regarding the skin to skin contact, the Court found

that there was not proof beyond a reasonable doubt of skin to skin contact to

constitute a sexual act under 18 U.S.C. § 2241(c). Doc. 57 at 6.

      Now at the sentencing stage, with the testimony of the victim at trial, as well

as the addition of reliable hearsay evidence not admitted at trial, the government is

asking this Court to find by the lesser standard of clear and convincing evidence,

that the sexual contact that occurred on June 27, 2017, was skin on skin, that it

constituted a sexual act for purposes of 18 U.S.C. § 2241(c), and to determine the

appropriate guideline range based on that finding.

                      Government’s Application of the Guidelines

      As the addendum to the presentence report outlines, the government’s

proposed guideline is based on the Court finding skin on skin contact by clear and

convincing evidence through victim testimony and review of the forensic

interview. PSR Addendum. Starting with the crime of conviction, the government

begins at USSG §2A3.4 (Abusive Sexual Contact). Cross-reference (1) states that

if the offense involved criminal sexual abuse as defined in 18 U.S.C. § 2241, to

apply §2A3.1. Because the victim had not yet attained the age of 12, four points

are added pursuant to (b)(2). Additionally, because the defendant was watching the




                                          3
kids while the grandmother was out, two points are added because the victim was

in the custody, care, or supervisory control of the defendant, pursuant to (b)(3). 1

                      Acquitted Counts as Relevant Conduct

      It has long been established that in determining relevant conduct, a

sentencing court may consider conduct of which the defendant has been acquitted.

United States v. Watts, 519 U.S. 148, 157 (1997). In Watts, the Supreme Court

considered two consolidated Ninth Circuit decisions, which had applied Circuit

precedent holding that “a sentencing judge may not, ‘under any standard of proof,’

rely on facts of which the defendant was acquitted.” Watts, at 150, citing to United

States v. Watts, 67 F.3d 790, 797 (9th Cir. 1995).

      In Watts, a jury had convicted the defendant of possessing cocaine with an

intent to distribute but acquitted him of using a firearm in relation to the drug

offense. Watts, 150. At sentencing, the District Court found by a preponderance of

the evidence that Watts had possessed the guns in connection with the drug offense

and added two points to his base offense to account for that conduct. Watts, 150.

      In the second consolidated case, Putra, a defendant had been convicted of

one of two drug transactions; at sentencing, the District Court found by a



1
 The government maintains that the two-point enhancement for custody, care, or
supervisory control of the defendant, should apply whether the guideline
calculation is based on USSG §2A3.4 or §2A.3.1. This would result in a 24 or 36
offense level respectively.


                                           4
preponderance of the evidence that the defendant had been involved in the second

drug transaction and calculated the base offense level by aggregating the drug

amounts of both sales. Watts, 150-151. The Ninth Circuit reasoned that the verdict

of acquittal was an “explicit rejection” of Putra’s involvement in the second drug

transaction, and that the sentencing court could not punish her for conduct of

which she had been acquitted. Watts, 151, citing to United States v. Putra, 78 F.3d

1386, 1389 (9th Cir. 1996), relying on United States v. Brady, 928 F.2d 844 (9th

Cir. 1991).

      The Supreme Court held that the sentencing court may consider conduct

underlying the acquitted charge if that conduct was proved by a preponderance of

the evidence. Watts, 157. In reversing the Ninth Circuit, the Supreme Court

rejected Brady’s assertion that the jury’s verdict was necessarily a rejection of any

facts. Watts, 155. The Court stated that the Ninth Circuit failed to appreciate the

significance of the different standards of proof at trial and sentencing, reiterating

that “acquittal on criminal charges does not prove that the defendant is innocent; it

merely proves the existence of a reasonable doubt to his guilt.” Watts, 155, quoting

United States v. One Assortment of 89 Firearms, 465 U.S. 354, 361 (1984).

      In finding that it was proper to consider relevant conduct from acquitted

counts when proved by preponderance of the evidence, the Court left unresolved

whether relevant conduct that would dramatically increase the sentence must be




                                           5
based on clear and convincing evidence. Watts, 157. While preponderance of the

evidence is generally the standard of proof at sentencing, due process requires a

sentencing court to apply the higher standard of clear and convincing evidence

when the application of the sentencing enhancement (or in this case the cross-

reference), would result in a disproportionate impact relative to the crime of

conviction. United States v. Jordan, 256 F.3d 922 (9th Cir. 2001).

      The application of the cross-reference to USSG §2A3.4 as requested by the

government would potentially increase the offense level between 8 and 14 from the

current calculation; the government believes due process requires application of

the clear and convincing standard. Clear and convincing evidence is a lesser

standard than beyond a reasonable doubt but requires sufficient evidence to

produce “in the ultimate factfinder an abiding conviction that the truth of [the

facts] are highly probable.” Sophanthavong v. Palmateer, 378 F.3d 859, 866 (9th

Cir. 2004), citing Colorado v. New Mexico, 467 U.S. 310, 316 (1984).

                          Evidence Supporting the Sexual Act

      The sexual assault in this case occurred in the middle of the night while Doe

was staying at her grandmother’s house. Doc. 49 at 6. The only other people there

were her disabled uncle, her juvenile brother, and the defendant. Doc. 49 at 6, 7,

and 9. Doe was laying in the living room when the defendant grabbed her by the

wrist, pulled her up, and took her to her grandma’s room. Doc. 49 at 10. Doe fell




                                          6
asleep and when she woke up, her pants were off, and he was touching her in an

area described as “the bottom” with his hands. Doc. 49 at 11. She testified he was

touching the area where she goes pee, and that he was touching her under the

clothes. Doc. 49 at 12. He was grabbing her and moving his hands up and down.

Doc. 49 at 13. She testified that it hurt her. Doc. 49 at 14. She fell back asleep and

awoke to him laying by her touching himself. Doc. 49 at 14.

      The victim disclosed to her grandmother at the first opportunity and was

taken to the hospital. Doc. 49 at 16. She testified that she told her grandma because

her dad told her if anything happens like that to tell someone. Doc. 49 at 17. At the

hospital she was seen by at least three medical providers. Doc. 49 at 30. At trial,

the victim acknowledged that she did not necessarily tell all the people at the

hospital everything that happened. Doc. 49 at 17.

      Testifying more than three years after the event, the medical providers

provided conflicting information regarding the victim’s disclosure regarding skin

on skin contact. One doctor noted in his report that there was no skin on skin

contact; one doctor wasn’t sure; and the nurse testified that statement did not differ

from what the victim had told her. Doc. 57 at 4. After noting the victim’s

credibility, the Court cited these statements brought in through medical providers,

in finding that there was reasonable doubt of skin to skin contact. Doc. 57 at 6.




                                           7
      What exactly she told the medical providers is lost to time, but the witnesses

testified primarily to what they recorded in the medical notes. But the statements

the victim made to medical providers were not the only statements she made

immediately after disclosure. They were merely the admissible statements

produced at trial. There was a fourth statement. Immediately following her medical

exam, Doe was transported to the Blackfeet Child Advocacy Center where she

underwent a forensic interview with USPO Misty Salois, then a criminal

investigator with the Blackfeet Tribe. Exhibit 1.

      The forensic interview of the victim was not produced at trial because it was

inadmissible hearsay. At sentencing, it is admissible. Hearsay evidence is

admissible at sentencing, as long as it is accompanied by some minimal indicia of

reliability. United States v. Huckins, 53 F.3d 276, 279 (9th Cir. 1995), See also,

USSG § 6A1.3(a). This interview was audio and visually recorded and is reliable.

It supports the fact that the contact was skin to skin.

      In the forensic interview, Doe described the defendant using his hand to

touch her bottom part, which she described as the part where she went pee. Exhibit

2, at 28 (filed under seal). She described this as under her clothes, under her

underwear, and inside of her pants. Exhibit 2, at 28 and 29. She described the

touching: “He was like rubbing it, and then he would like grab it. And then it hurt

me, and I was trying to tell him to stop, and I couldn’t, because I couldn’t talk




                                           8
because I was tired.” Exhibit 2, at 30. These statements corroborate what the

victim testified to at trial and support a factual finding of contact constituting a

sexual act for purposes of 18 U.S.C § 2241(c).

      Though only a starting point, the correct calculation of the advisory

guideline is the first step along the sentencing path. Whatever other factors enter

into the Court’s calculus of what constitutes a reasonable sentence in this case,

based on the evidence produced at trial, the Court should find by clear and

convincing evidence that the sexual contact was skin-on-skin and apply the cross-

reference to §2A3.1.

                       SENTENCING RECOMMENDATION

      There are general factors that district courts must take into account in

exercising their sentencing discretion. Specifically, 18 U.S.C. § 3553(a) directs

courts, “in determining the particular sentence to be imposed,” to consider the

following factors:

             (1) “the nature and circumstances of the offense and the history and
             characteristics of the defendant;”

             (2) “the need for the sentence imposed” to serve purposes of the
             criminal laws;

             (3) “the kinds of sentences available;”

             (4) “the kinds of sentences and the sentencing range” established by
             the guidelines;

             (5) “any pertinent policy statement” issued by the Commission;



                                           9
               (6) “the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of similar
               conduct;” and

               (7) “the need to provide restitution to any victims of the offense.”

18 U.S.C. § 3553(a)(1)-(7).

         Several of the § 3553(a) factors warrant a guideline sentence in this case

including the nature and circumstances of the offense, and the need for the

sentence imposed to serve the purposes of our criminal laws. Those purposes

include the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence, protect

the public, and to provide needed training, treatment, and care to the defendant.

         A.    Nature and Circumstances of the Offense/Defendant’s History
               and Characteristics

         The defendant had access to the victim because of his status as a trusted

adult in her grandmother’s home. He regularly helped the victim’s grandmother

with the cleaning of the house and caring for the disabled family member. When

the grandmother left that night, she left the victim, her brother, and the disabled

uncle in the care of the defendant. The defendant exploited that trust to abuse this

child.

         While the defendant does not have significant criminal history, those

convictions he does have demonstrate a tendency to prey upon the weak. He has




                                           10
two partner/family member assault convictions, both against his current common

law spouse. PSR ¶¶ 30-31. His tribal arrest history also shows consistent contact

with law enforcement, and additional arrests for domestic abuse, assault, and elder

abuse, with at least two convictions for theft.

      Gobert’s assaultive history demonstrates the need for any sentence to

provide just punishment and protect the public.

      B.     Need for sentence imposed to serve the purpose of the criminal
             laws

             1.     Seriousness of Offense

      Child sex offenses are extremely serious. Victims of child sex abuse often

turn to drugs and/or alcohol which can often lead to further victimization. But

these crimes have lasting impacts not only on the child who are victims, but the

family with whom they live and the community in which the offenses occur. The

defendant’s continued deflection and minimization continues to impact the victim.

      A sentence should reflect the seriousness of this offense and its impact on

the community.

             2.     Promote respect for the law

      It is clear Gobert has no respect for the law. This offense was nearly four

years ago and his continued assaultive behavior against his spouse shows a clear

need for any sentence imposed to promote respect for the law.




                                          11
               3.   Provide just punishment

      As explained above, Gobert’s criminal conduct was extremely serious. Any

sentence must reflect the seriousness of the offense and provide just punishment

for the offense.

               4.   Afford adequate deterrence

      Any sentence imposed by the Court should also provide adequate deterrence.

Sadly, child sexual abuse is not uncommon. This conduct is serious, and a sentence

of significant custodial time serves to deter the general public from engaging in

this conduct. While the conviction in this case and subsequent custodial time will

ensure the victim can grow into adulthood without being faced with her abuser, a

custodial sentence will hopefully deter Gobert from ever considering sexually

abusing another child.

      A sentence must also serve to deter other members of the community from

engaging in similar conduct. People on the Blackfeet Indian Reservation must

know that their children will be protected, and child predators will be held

accountable.

               5.   Protect the public

      Any sentence imposed by this Court must also protect the public from

further criminal conduct by Gobert. His sexual abuse of Doe shows that he

presents a danger to the community. A sentence of imprisonment within the




                                         12
government’s calculated advisory guideline range will protect the public and will

allow the victim to move around her community for some time without the fear of

running into her abuser.

             6.    Provide training, treatment, and care to defendant

      Finally, it is clear from Gobert’s continued denials in the PSR that he is not

even at the beginning stages of understanding his criminality and getting treatment

for his sexual misconduct. Empathy and self-reflection are necessary for Gobert to

begin treatment and find success in sex offender treatment. While in prison, Gobert

will hopefully be able to begin sex offender treatment and perhaps learn skills that

he will be able to use when he eventually returns to the community.

                   NOTICE OF SENTENCING WITNESSES

      Notice is hereby given that the following people may testify at the

sentencing hearing on February 11, 2021: Doe, victim; and C.O.C, grandfather and

guardian of the victim. Given their location and the anticipated winter weather, the

government may seek leave for them to appear remotely, either through video or

telephone.

                                  CONCLUSION

      As is argued above, the guideline range should be calculated at 210 to 262

months given the full extent of Gobert’s conduct. While the Court is free to depart

downward from the guideline range in sentencing, it first must ensure the guideline




                                         13
range is properly calculated, consistent with the intent of Congress and the

Sentencing Commission, and accurately reflects the seriousness of his criminal

conduct.

      The government believes that a sentence of 220 months custody followed by

a fifteen-year term of supervised release adequately addresses all the § 3553(a)

factors and is sufficient, but not greater than necessary.

      DATED this 5th day of February 2021.

                                        LEIF M. JOHNSON
                                        Acting United States Attorney


                                        /s/ Kalah A. Paisley
                                        KALAH A. PAISLEY
                                        Assistant U.S. Attorney




                                          14
